                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                             CIVIL ACTION NO. 3:21-cv-290

  MIRANDA HATHAWAY, by and through
  biological mother, natural guardian, next
  friend and guardian ad litem ANGELA                    PLAINTIFF’S MOTION TO
  HATHAWAY, and on behalf of herself and                 CONDITIONALLY CERTIFY A
  all others similarly situated,                         COLLECTIVE ACTION AND
                                                         FACILITATE NOTICE PURSUANT
                      Plaintiff,                         TO 29 U.S.C. §216(b)
   v.

  SMALLCAKES STEELE CREEK, LLC,
  SMALLCAKES BALLANTYNE, LLC, IAN
  BOWLEG and AYANNA BOWLEG,

                    Defendants.




        Plaintiff Miranda Hathaway, by and through her biological mother, natural guardian, next

friend, and guardian ad litem, Angela Hathaway, and on behalf of herself and all others similarly

situated (“Plaintiff”), by counsel, submits her Motion to Conditionally Certify a Fair Labor

Standards Act (“FLSA”) Collective Action and Facilitate Notice Pursuant To 29 U.S.C. §216(b)

and shows as follows:

        1.     Conditional certification of an FLSA collective action is appropriate because

Plaintiff has set forth substantial allegations with documentary evidence to establish that

Defendants regularly retained all credit card tips earned by Plaintiff and all others similarly

situated (“Potential Plaintiffs”), in violation of the FLSA and federal regulations.

        2.     The FLSA’s “collective action” provision allows for an individual employee(s) to

bring an action on her own behalf and on behalf of those similarly situated as provided in 29

U.S.C. §216(b).



                                                  1
        Case 3:21-cv-00290-FDW-DSC Document 10 Filed 08/17/21 Page 1 of 3
        3.      Plaintiff seeks conditional certification of this collective action and authorization

to send initial and subsequent Court-supervised Notices to all current and former non-exempt

hourly employees who are or were employed by Smallcakes Steele Creek, LLC, Smallcakes

Ballantyne, LLC, Ian Bowleg and/or Ayanna Bowleg beginning June 16, 2018 to the present. In

the alternative, Plaintiff seeks facilitation of said Notice.

        4.      Plaintiff requests that the Court approve their proposed Notice of Collective

Action Lawsuit (“Notice”) and the corresponding Consent to Become Party Plaintiff form

(“Consent”), attached as Exhibits 1 and 2 to this Motion.

        5.      Plaintiff further moves the Court to grant the following relief:

             a. Order Defendants to produce to Plaintiff’s counsel, within seven (7) days, a

                computer-readable data file containing the names, addresses, email addresses,

                telephone numbers, dates of employment, social security numbers and dates of

                birth for all Potential Plaintiffs;

             b. Order court-facilitated notice of this collective action to the Potential Plaintiffs in

                the form attached as Exhibit 1 to this Motion and the Consent to Join form

                attached as Exhibit 2 to this Motion;

             c. Authorize Plaintiff to send the Notice and Consent, at their expense, by First-

                Class U.S. Mail and email to all Potential Plaintiffs to inform them of their right

                to opt-in to this lawsuit, together with a postage-paid return envelope addressed to

                Plaintiff’s counsel;

             d. Authorize a ninety (90) day opt-in period for Potential Plaintiffs to opt-in; and

             e. Order the posting of the Notice at Defendants’ facilities in locations where

                currently employed Potential Plaintiffs are likely to view it.




                                                      2
      Case 3:21-cv-00290-FDW-DSC Document 10 Filed 08/17/21 Page 2 of 3
       6.      Plaintiff requests that the “opt-in period” commence seven (7) days after

Defendants produce the requested document containing information pertaining to Potential

Plaintiff, so as to provide Plaintiff’s counsel with adequate time to prepare and send the Court’s

approved Notice.

       WHEREFORE Plaintiff Miranda Hathaway by and through her biological mother, natural

guardian, next friend, and guardian ad litem, Angela Hathaway, and on behalf of herself and all

others similarly situated, by counsel, respectfully requests that the Court grant her Motion to

Conditionally Certify a Collective Action and Facilitate Notice Pursuant to 29 U.S.C. §216(b).

       Respectfully submitted on this 17th day of August 2021.


                                              /s/ L. Michelle Gessner
                                              L. Michelle Gessner, NCSB#26590
                                              GESSNERLAW, PLLC
                                              602 East Morehead Street
                                              Charlotte, North Carolina 28202
                                              Tel: (704) 234-7442
                                              Fax: (980) 206-0286
                                              Email: michelle@mgessnerlaw.com

                                              Attorney for Plaintiff and Putative Class Members




                                                 3
      Case 3:21-cv-00290-FDW-DSC Document 10 Filed 08/17/21 Page 3 of 3
